DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 14-20 in the reply filed on December 4, 2020 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 4, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 16 recites the limitation "the active material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (US 2014/0370398)
For claim 14:  Lee teaches an electrode 110 comprising an electrode mixture 111, 112, 113 along with a carbon material, and an electrolyte material SE (Lee in Fig. 2, 0039, 0059) intermixed with the electrode mixture.  The mixture and material are dry as they are disclosed as being in the solid state (0047-0048).  The electrolyte material is also a solid electrolyte. (0038)
For claim 16:  An active material comprises nickel manganese cobalt, inter alia. (Lee in 0047)  The electrolyte comprises a lithium phosphorus sulfide ceramic. (0038)
	For claims 17 and 19:  Also disclosed is an electrochemical cell which comprises a cathode comprising the electrode dry mixture and the dry electrolyte material intermixed with the electrode dry mixture (Lee in 0046), and a stack comprising an anode layer and a cathode. (Fig. 1, 0036)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2014/0370398) in view of Tsuchida et al. (US 2010/0273062)
The teachings of Lee are discussed above.
Lee does not explicitly teach the dry electrolyte material as a lithium phosphorus sulfide glass ceramic.  However, in Lee the dry electrolyte includes lithium phosphorus sulfide. (Lee in 0017, see also 0016)  Also, Tsuchida in the same field of endeavor teaches a lithium phosphorus sulfide such as Li2SP2S5 and Li3PS4 (Tsuchida in 0031) as a sulfide glass ceramic. (0040, 0007)  The skilled artisan would find obvious to modify the lithium phosphorus sulfide in Lee as a lithium phosphorus sulfide glass ceramic.  The motivation for such a modification is its excellence in Li ion conductivity which makes possible an all solid-state battery of higher output. (0058-0061)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2014/0370398) in view of Hwang et al. (US 2016/0211547)
The teachings of Lee are discussed above.
Lee further teaches the anode layer as a Li foil. (Lee in 0059)  Lee does not explicitly teach the anode layer protected on at least one surface with an anode protective layer which comprises LiPON.  However, Hwang in the same field of endeavor teaches a LiPON protective layer on the anode. (Hwang in 0040)  The skilled artisan would find obvious to modify Lee with an anode LiPON protective layer.  The motivation for such a modification is to allow for lithium ion transport while preventing a short circuit. (Id.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julian Anthony/Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722